The plaintiff in error, hereinafter called defendant, was convicted in the county court of Okmulgee county on a charge of having unlawful possession of intoxicating liquors, and his punishment fixed at a fine of $150 and imprisonment in the county jail for a period of 60 days.
Defendant complains, first, that the evidence is insufficient to support the verdict of the jury. This court has many times said that it will not grant a new trial on the ground of insufficient evidence, where there is any competent evidence in the record to support the verdict, if the jury believed the testimony offered by the state. The credibility of the witnesses and the weight and value to be given their testimony is for the determination of the jury. Burrows v. State, 43 Okla. Cr. 256,277 P. 685; Jackson v. State, 42 Okla. Cr. 86, 274 P. 696; Nichols v. State, 43 Okla. Cr. 52, 277 P. 263; Halsey v. State,42 Okla. Cr. 221, 275 P. 405.
The defendant next complains that the court erred in its instruction to the jury. In the case of Guerin v. State,43 Okla. Cr. 172, 277 P. 601, this court said:
"The instructions must be considered as a whole, and when considered all together, if they fairly and correctly state the law applicable to the case, they will be sufficient."
All the facts and circumstances introduced by the state were sufficient to justify the jury in returning a verdict of guilty. The errors of law complained of not being fundamental, the cause is affirmed.
EDWARDS, P.J., concurs.
DAVENPORT, J., not participating. *Page 124